TRIAL COURT OFFICIAL'S
                      REQUEST FOR EXTENSION OF TIME TO FILE RECORD
             FAX to: Cathy S. Lusk, Clerk, 12th Court of Appeals, Tyler, at (903)593-2193
                                                                  FILED IN
Court of Appeals No. (If known): 12 -15-00165-CV           12th COURT OF APPEALS
                                                                TYLER, TEXAS
                                                           10/7/2015 2:59:33
Trial Court Style: TREY BECK, AS EXECUTOR OF THE ESTATE OF HAYDEN            PM
                                                                      RUSSELL,
DECEASED AND INDIVIDUALLY VS. DALE RUSSELL AND LORETTA KINGSLEY   PAM  ESTES
                                                                    Clerk
Trial Court & County: 217TH JUDICIAL DISTRICT COURT OF ANGELINA COUNTY, TX

Trial Court No.: CV-01158-12-02

Date Trial Clerk's Record Originally Due: SEPTEMBER 7, 2015

Date Court Reporter's/Recorder's Record Originally Due:

Anticipated Number of Pages of Record: 450

I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason/s: (Check all that apply - attach additional pages if necessary.)

X       to the best of my knowledge, the Appellant has made no claim of indigence and has failed to
either pay the required fee or to make arrangements to pay the fee for preparing the record.
        my duties listed below preclude working on this record
        Other. (Explain.):

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by
NOV. 6, 2015 in which to prepare it. TEX. R. APP. P. 37.3.


In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the trial Court's judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

October 7, 2015                                     /S/Robin J. Crain
Date                                                Signature

936-634-4312                                        Robin J. Crain
Office Phone Number                                 Printed Name

rcrain@angelinacounty.net                           Deputy District Clerk
E-mail Address (if available)                       Official Title




                                                    1
The following parties have been served with a copy of this document:
(Information may be either printed or typed.)

Lead Counsel for APPELLANT(S):                     Lead Counsel for APPELLEE(S):



Name: BENTON MUSSLEWHITE                           Name: JAMES A BUFKIN

Address: 121 N POST OAK LN UNIT 1                  Address: P.O. BOX 154138

         HOUSTON, TX 77024                                  LUFKIN, TX 75915

Phone no.: 832-656-1637                            Phone no.: 936-634-6100

Attorney for: TREY BECK                            Attorney for: DALE RUSSELL

                                                   Name: LORETTA KINGSLEY

                                                   Address: P.O. BOX 13

                                                            GARY, TX 75643

                                                   Phone no: N/A




                                           2